Case 2:20-cv-01879-JCM-DJA Document 16
                                    15 Filed 08/17/21
                                             08/16/21 Page 1 of 6
Case 2:20-cv-01879-JCM-DJA Document 16
                                    15 Filed 08/17/21
                                             08/16/21 Page 2 of 6
Case 2:20-cv-01879-JCM-DJA Document 16
                                    15 Filed 08/17/21
                                             08/16/21 Page 3 of 6
Case 2:20-cv-01879-JCM-DJA Document 16
                                    15 Filed 08/17/21
                                             08/16/21 Page 4 of 6
Case 2:20-cv-01879-JCM-DJA Document 16
                                    15 Filed 08/17/21
                                             08/16/21 Page 5 of 6




                                  /s/Nathan C. Holland




            August 17, 2021
           Case 2:20-cv-01879-JCM-DJA Document 16
                                               15 Filed 08/17/21
                                                        08/16/21 Page 6 of 6


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on August 16th, 2021, I electronically filed the foregoing STIPULATION AND
4    ORDER TO EXTEND THE DISCOVERY DEADLINE via this Court’s electronic filing
5    system. Parties who are registered with this Court’s electronic filing system will be served
6    electronically.
7          Nathan E. Lawrence
           Travis N. Barrivck
8          GALLIAN WELKER & BECKSTROM
           540 East St. Louis Avenue
9          Las Vegas, Nevada 89104
           Email: nlawrence@vegascase.com
10         Attorneys for Plaintiff
11

12                                          /s/ Perla M. Hernandez
                                            Perla M. Hernandez, an employee of the
13                                          Office of the Nevada Attorney General
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 6 of 6
